1. In an action in equity for specific performance of an alleged parol contract, the agreement must be proved so clearly, strongly, and satisfactorily as to leave no reasonable doubt as to the contract. Salmon v. McCrary, 197 Ga. 281
(29 S.E.2d 58), and cit.
2. Upon application of the above-stated principle of law, where, in an action for specific performance, the petitioner alleged that the defendant administrator's intestate orally promised that, if she and her husband would come and live in his home, and she would render for him and other members of his family as long as they lived the same services which she had performed while residing in the home with him on a former occasion, he would make a will and devise to her a described tract of land, that she and her husband moved into the home and she furnished the agreed services, but that the intestate died without making a will devising to her the said realty, and where the proof offered to establish the alleged contract, if otherwise sufficient, did not show that the services were to be rendered during the entire lifetime of the intestate and the members of his family, as alleged in the petition setting out the contract relied upon, but was wholly indefinite as to the period of time in which the services were to be performed, the proof was not sufficient to establish the contract with that degree of certainty required by the law, and the court did not err in granting a nonsuit.
Judgment affirmed. All the Justices concur, except Wyatt, J., absent because of illness.
                      No. 15070. FEBRUARY 7, 1945.